Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with W. Douglas Hahm on 5/9/2022.

The application has been amended as follows:

Claim 1 is amended: A repair patch for repairing a composite 
a patch main body that is formed by laminating a plurality of fiber reinforced preforms in a thickness direction, and has a bonding surface to be bonded to the composite part
a removal layer that is provided on the bonding surface and 
wherein the bonding surface includes an inclined surface that is inclined with respect to the thickness direction of the patch main body,
the removal layer includes a processed portion that causes the removal layer to have a shape complementary to a shape of the inclined surface of the patch main body, and 
the processed portion is formed of slits that are formed at positions to face end portions of the plurality of fiber reinforced preforms in the thickness direction of the patch main body, the end portions being located in the inclined surface.

Claim 3 is amended: A repair patch for a composite
a patch main body that is formed by laminating a plurality of fiber reinforced preforms in a thickness direction, and has a bonding surface to be bonded to the composite part
a removal layer that is provided on the bonding surface 
wherein the bonding surface includes an inclined surface that is inclined with respect to the thickness direction of the patch main body,
the removal layer includes a processed portion that causes the removal layer to have a shape complementary to a shape of the inclined surface of the patch main body,
wherein the processed portion is formed of a plurality of through-holes that penetrate through the removal layer at positions to face end portions of the plurality of fiber reinforced preforms in the thickness direction of the patch main body, the end portions being located in the inclined surface.

Claim 4 is amended: The repair patch according to [[any]] claim 3, wherein the removal layer is a peel ply.

Claim 5 is amended: A method for forming the repair patch according to claim 1
laminating [[a]] the plurality of fiber reinforced preforms in a thickness direction such that [[a]] the bonding surface to be bonded to the composite part to be repaired is an upper surface, to form the patch main body
disposing [[a]] the removal layer, which is peelable [[off]] from the laminate, to cover the bonding surface of the patch main body
heating the patch main bodypatch main body


[[in]] wherein during heatingpatch main body
Claim 6 is amended: The method 
wherein in heating the patch main bodypatch main body

Claim 7 is amended: A method for repairing a composite 
preparing the repair patch according to claim 1 in advance;
peeling the removal layer [[off]] from the patch main body;
disposing an adhesive agent on a surface to be bonded of the composite part
disposing the bonding surface of the patch main body to face the surface to be bonded with the adhesive agent interposed therebetween; and
bonding the patch main body to the composite part

Claim 9 is amended: A method for repairing a composite
preparing the repair patch according to claim 3 in advance;
peeling the removal layer [[off]] from the patch main body;
disposing an adhesive agent on a surface to be bonded of the composite part
disposing the bonding surface of the patch main body to face the surface to be bonded with the adhesive agent interposed therebetween; and
bonding the patch main body to the composite part

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  It is noted Claims 1 and 3 recite the processed portion of the removal layer is slits or through-holes, respectively, that are located at the end portions of the fiber-reinforced layers forming an inclined surface in the patch such that these slits or though-holes “cause the removal layer to have a shape complementary to the shape of the inclined surface.”  Examiner submits this is more specific than there merely being holes present at the edges of plies since in order to cause the removal layer to have a complementary shape as claimed, the slits and through-holes must be specifically positioned at the locations of the edge of plies, but not in other areas (See instant PgPub 2021/0252805, page 3, paragraphs [0036]-[0037] and [0044] and page 4, paragraphs [0059]-[0061], teaching “the removal layer 12 is deformed according to the side surface 13 of the laminate 16 having a step shape due to the slits;” thus indicating the curved shapes, of either slits or through-holes, specifically conforming to ply edges, such as in Figs. 1, 2 and 6, are what allow for the removal layer to conform to the inclined surface).  Thus, it is clear uniformly perforated release layers, such as are well-known to be disposed on composite stacks during the pressing of said composite stacks (See, for example, Watson et al., US 2017/0212038, page 2, paragraph [0014], teaching perforated release layers adjacent composite layers), would not read on the instant invention, even if it were obvious to situate them over inclined composite surfaces such that some of the uniform perforations are situated at composite edges (such as would be inevitable in a highly perforated film).  The uniform nature of the perforations in such release films would not cause conformation to inclined edges (since this is stated to occur only when the slits/holes are uniquely tailored to the edges, i.e. forming a specific pattern conforming to the edges), and thus could not be said to read on the instant claim language.
It is known release films and/or peel plies may be used on each side of composite stacks for compressing, debulking, and/or curing the stacks.  Ellyin (US 5,972,141) teaches a composite patch in a typical vacuum system wherein release layers [4],[5] are applied to each side of the composite stack (See col. 5, lines 54-55 and Fig. 4, wherein the ply [4] clearly conforms to the entire inclined side), and still further teaches shaping via a mold with peel plies still in place (See Fig. 5 and col. 5, lines 64-67).  Ferguson et al. (US 2014/0322540) also teach peel plies [112] applied over the inclined portion of a composite stack (See Fig. 1A).  However, while it may be obvious to use perforated release layers in some instances on an inclined surface of a composite stack, there is no motivation to tailor through-holes or slits to the edges forming the inclined surfaces of the composite stack such that the through-holes or slits cause the release layers take a complementary shape to the inclined edges.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746